Citation Nr: 1136154	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter's Disease.

2.  Entitlement to service connection for arthritis of the bilateral legs and knees, to include as secondary to Osgood-Schlatter's Disease.

3.  Entitlement to service connection for hypermobile flat feet, to include as secondary to Osgood-Schlatter's Disease.

4.  Entitlement to service connection for varicose veins, to include as secondary to Osgood-Schlatter's Disease.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed major depressive disorder with psychotic features ( excluding posttraumatic stress disorder ("PTSD")).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967.

These matters come to the Board of Veterans' Appeals ("Board") on appeal from December 2007 and February 2007 rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama, which denied the aforementioned claims of entitlement to service connection.

In March 2008, the Veteran testified before the undersigned at the Montgomery RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In June 2008, the Board remanded the claims to allow the Veteran to undergo VA examinations and obtain opinions concerning the origin of his claimed disabilities.  The examinations were performed and in May 2009, the VA Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claims.  In October 2009, the Board once again remanded the Veteran's claims, to obtain updated VA treatment reports, examinations and opinions concerning his assertion that, although several of the disorders preexisted service, they had been permanently aggravated by such service.  The VA examinations were performed in May 2010 and March 2011, respectively, and in April 2011, the AMC issued an SSOC, in which it continued to deny the Veteran's claims.

The Board notes that, although the Veteran's mental health claim was previously adjudicated as one of entitlement to service connection for major depressive disorder, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, and based on recent examination findings, the issue on appeal has been recharacterized and broadened to encompass all theories of entitlement.

The issues of entitlement to service connection for arthritis of the bilateral legs and knees, hypermobile flat feet, and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part. 


FINDINGS OF FACT

1.  The Veteran is not shown by the probative medical evidence of record to have a current diagnosis of Osgood-Schlatter's Disease; the condition preexisted service,  was not aggravated beyond the course of its natural progression therein, and subsequently resolved. 

2.  The Veteran's acquired psychiatric disorder, diagnosed as major depression, has not been shown by the probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's preexisting Osgood-Schlatter's Disease was neither incurred in, nor aggravated beyond the course of its natural progression by active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran's acquired psychiatric disorder, diagnosed as major depression, was neither incurred in, nor aggravated by, active military service.  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of letters dated in May 2002, September 2003 and October 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his claims of entitlement to service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  A letter dated in March 2006 informed the Veteran of how VA determines the disability rating and effective date elements of a claim, thereby satisfying the Dingess/Hartman requirement.  A letter dated in July 2009 informed the Veteran of how to substantiate a claim of entitlement to service connection for a disability claimed to be caused or aggravated by an already service-connected disability.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records, as well as several VA examination reports.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  

Review of the examination reports show that the VA examiners reviewed the relevant evidence in the Veteran's claims folder, elicited from the Veteran his history of service and post-service physical and mental health symptomatology, performed comprehensive clinical evaluations, and provided the results of such evaluations.  They further provided detailed rationales for their conclusions.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for psychoses or organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a) (2010).

Congenital or developmental disorders, including personality disorders, are not diseases or injuries within the meaning of the applicable legislation, and are not, therefore, eligible for service connection.  See 38 C.F.R. § 3.303(c), 4.9, 4.127 (2010); Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs."  See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected disability is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice, and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason, and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2010)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2010).

      a.) Service Treatment Records

As an initial matter, review of the Veteran's October 1966 service enlistment examination reveals normal findings for the lower extremities.  Findings for the psychiatric evaluation were also within normal limits.  Service treatment records, however, show that he was seen for complaints of painful knees on more than one occasion, which led to a physical evaluation for bilateral knee pain.  At that time, it was determined that he had experienced problems with his bilateral knees since adolescence and had been diagnosed at that time with Osgood-Schlatter's Disease.  An examination with x-rays revealed that the disease had resulted in residual painful ossicles beneath the patellar tendons bilaterally, particularly with vigorous physical exercise or direct contact trauma.  Although he was advised that he could possibly be permanently free of symptoms if he underwent surgery, the Veteran decided against such procedure.  Thereafter, he was presented to a medical evaluation board for separation from service for a condition that was determined to be essentially disabling  and existed prior to service.  The diagnosis of the examining board was bilateral Osgood-Schlatter's Disease of the knees, old and healed with residual ossicle formation; the disability was considered mild to moderate.  Based on this finding, the Veteran was discharged from active military service on the basis of a physical disability, which was considered to have existed prior to enlistment and was found neither to have been the result of any incident of service, nor aggravated beyond the course of its normal progression during service.

The Veteran's September 1967 discharge examination report indicated that the only abnormal findings for his lower extremities (excluding the feet) were the aforementioned knee disorders, classified as "tibial tubercle protuberances, painful on pressure; demonstrate false motion. Bilateral."  There were no complaints or findings of varicose veins.  In addition, his psychiatric examination was again found to be within normal limits.

      b.) Post-service Medical evidence

The post-service treatment reports of record contain no evidence of complaints of, treatment for, or a diagnosis of any lower extremity disorders, including Osgood-Schlatter's Disease, until March 2002, when the Veteran applied for service connection for a disorder of the bilateral knees and legs.

In October 2002, he was afforded a VA joints examination.  The examiner diagnosed him with "old" Osgood-Schlatter's Disease of both knees with possible degenerative joint disease.  He also noted suprapatellar mass of the left knee of uncertain etiology, but unchanged over the past 30 years, according to the Veteran's lay history.  The examiner further observed that the Veteran reported that he had not sought treatment for any lower leg disorders during the years immediately following service because he was fearful that he would be disqualified from his job in the Merchant Marines, which he began in 1969 and continued for the next 25 years.
  
In December 2002, the Veteran applied for Social Security Disability Benefit Insurance ("SSDI") based on mental health disorders.  In March 2004, an Administrative Law Judge with the Social Security Administration ("SSA") determined that the Veteran was entitled to SSDI based on a primary diagnosis of affective disorders and a secondary diagnosis of psychoactive substance addiction disorders.  

Review of the examination and treatment records associated with the Veteran's SSDI claim show that in January 2003, a Dr. J. L. diagnosed him with Osgood-Schlatter's Disease "by history."  In August 2003, he was seen by a Dr. N.A. J., and reported a history of having knee pain at age 15.  He said that it was at that time that he had been diagnosed with Osgood-Schlatter's Disease.  In September 2003, Dr. J. wrote a letter, in which he noted that the Veteran had been diagnosed during service with Osgood-Schlatter's Disease and was subsequently discharged from service due to the condition.  He opined "I would speculate that the disease originated and progressed while [the Veteran] was in the military service and should be considered military derived and/or connected."

Treatment records from the VA Medical Center ("VAMC") in Mobile, Alabama, show that in April 2003, the Veteran was seen for a psychological evaluation for complaints of depression that he said had been present for 6 months; he said that he had never been treated for depression, but had previously been placed on medication for anxiety.  He told the examiner that he had been referred to the mental health clinic because of suicidal ideas, and specifically mentioned his 77-year-old mother, who was also suffering from depression.  He also said that he was unhappy because of worsening arthritis and said he could no longer work.  He was diagnosed with depression and anxiety.

In April 2006, the Veteran applied for service connection for major depressive disorder with psychotic features, claiming that he first began to experience depression after being discharged from service.  See Form VA 9, April 2007.  During an October 2006 psychiatric evaluation at the VAMC, he was diagnosed with major depression, recurrent, severe, with psychotic features, and anxiety disorder not otherwise specified (NOS), in partial remission.  The examiner noted that the Veteran was being treated with antidepressant medication, but made no finding as to the cause of his condition.

In October 2008, pursuant to his claim of entitlement to service connection for major depressive disorder, the Veteran was afforded a VA mental health examination.  At that time, he reported symptoms of depression, including experiencing a depressed mood on a daily basis, that he said had been chronic since approximately 1975 to 1976.  However, he reported that he had not sought treatment for a mental health disorder until he was seen at the VAMC in early 2003.  The examiner diagnosed him on Axis I (clinical findings) with major depressive disorder, recurrent, and probable cocaine and marijuana dependence.  On Axis III (general medical conditions), the examiner diagnosed him with several physical disorders, including a history of Osgood-Schlatter's Disease, lower back pain, a history of tuberculosis and varicose veins.  The examiner opined that it was likely that his depression was related to his physical pain, as well as recent losses of family members (the Veteran reported having lost two brothers in the course of one month) and possible substance dependence.  In this respect, she observed that he reported that he had had no mental health treatment until 2003, which she noted suggested likely periods of remission in his depression rather than a chronic condition since service.  She further noted that, during the current examination, he reported that his depression had not surfaced until some 8-9 years after separation from service.  Therefore, the examiner concluded that much of the Veteran's depression was attributable to pain, but it did not appear that the condition was related to, or the result of active duty service.

In November 2008, the Veteran was afforded a VA examination of the lower extremities.  Among the diagnoses was one of Osgood-Schlatter's Disease, resolved.  The examiner opined that the condition had preexisted service and had undergone no permanent increase in severity during service.  In this regard, he explained that Osgood-Schlatter's Disease is a self-limiting condition of adolescents and young adults and appeared to be resolved in the Veteran.  

In May 2010, the Veteran was afforded another VA examination of the lower extremities with the same examiner who had performed the November 2008 examination.  He explained that, based on a review of the Veteran's service treatment records, including the medical board report, his Osgood-Schlatter's Disease had preexisted service and had undergone no permanent increase in severity during service, as it was a self-limiting disease.  Among the treatment reports reviewed was a 2009 VA podiatry outpatient treatment record, in which the examiner had diagnosed the Veteran with current Osgood-Schlatter's Disease.  In this respect, the examiner said that he did not understand this diagnosis, and explained that Osgood-Schlatter's Disease (also known as tibial tubercle apophyseal traction injury) is a rupture of the growth plate of the tibial tuberosity.  He said that he did not observe anything in the podiatry report that would indicate that the podiatrist had evaluated the Veteran's knees.  Accordingly, the VA examiner again diagnosed the Veteran with Osgood-Schlatter's Disease, resolved, and opined that the condition was neither caused by, nor related to service, and had not been aggravated beyond the course of its normal progression during service.  

In March 2011, the Veteran was afforded another VA mental health examination with the same examiner who performed the October 2008 evaluation.  In reviewing the Veteran's service treatment reports, the examiner noted that, following his discharge from service, the Veteran went on to a 25-year career in the Merchant Marines.  However, his first mood/depression screening was not until July 2002, which was found to be negative with no further action warranted.  She next observed that a February 2003 outpatient treatment note indicated that his mental status examination revealed no depression.  In April 2003, the Veteran had been diagnosed with major depression, which he said he had been experiencing only for the past 2 years.  She further noted several instances in the SSDI records, in which there were various questions concerning the accuracy of the Veteran's responses to administered tests.  She specifically observed that, despite having been awarded SSDI benefits, there was no indication that the Veteran had undergone any treatment for a mental health disorder prior to 2003.  After taking all of this evidence into account, and in light of the fact that the Veteran sought no mental health treatment during active duty service, within one year of discharge, or at any time during his lengthy career with the Merchant Marines, she opined that the Veteran's current major depression did not appear to be a direct result of military service, nor had the condition been aggravated by his time in service.  

A.  Entitlement to service connection for Osgood-Schlatter's Disease

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for Osgood-Schlatter's Disease.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative medical evidence demonstrates that the Veteran does not have a current diagnosis of Osgood-Schlatter's Disease, nor has he ever had the condition since filing his claim of entitlement to service connection.  In this respect, the Board finds the most probative evidence of record to be that of the VA examiner who, after examining the Veteran twice, and reviewing his complete claims folder, opined that he no longer had the disease, but rather, diagnosed him with Osgood-Schlatter's Disease resolved.  In arriving at his conclusion, the examiner provided a well-reasoned and fully-detailed report explaining the reasons and bases for his opinion.  Significantly, as indicated above, he noted that Osgood-Schlatter's Disease, a rupture of the growth plate of the tibial tuberosity, is typically a self-limited disease found primarily in adolescents and young adults.  

In addition to the VA examiner's opinion, the Board has also considered the September 2003 letter from the Veteran's private examiner, Dr. J., who diagnosed the Veteran with active Osgood-Schlatter's Disease.  

In this regard, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board observes that Dr. J.  specifically indicated that his opinion that the Veteran's Osgood-Schlatter's Disease had progressed during service was speculative.  While the Board has carefully considered this evidence, it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  Concerning this, the Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  As such, the Board finds that Dr. J.'s opinion does not provide a basis upon which service connection may be granted.

Finally, the Board notes that, in addition to the medical evidence, it has also considered the Veteran's personal statements concerning his claimed disability.  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on a complex medical matter, like the diagnosis of Osgood-Schlatter's Disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claim of entitlement to service connection for Osgood-Schlatter's Disease.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for an acquired psychiatric disorder diagnosed a major depression.

Based on a review of the complete claims folder, the Board finds that the probative and competent evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include his current diagnosis of major depression.

In this regard, as discussed above, the Veteran's service treatment reports reveal that he neither complained of, nor sought treatment for a mental health disorder, and his service separation examination indicated his psychiatric evaluation demonstrated findings within normal limits.  There is also no evidence that he was found to have a psychosis during the one-year presumptive period following service, which precludes granting service connection on a presumptive basis.  

Moreover, despite the Veteran's recent claim made during the course of this appeal that his depression developed as a result of his being discharged from service, post-service treatment records show that he did not seek treatment for a mental health disorder until approximately 2003, more than three decades following service, when his depression appeared to be related primarily to family problems, as well as pain from physical disabilities and his inability to work.  In this respect, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed between service and the first treatment or documented complaint of record of an acquired psychiatric disorder is evidence that weighs against the Veteran's claim, and further substantiates the fact that he had not suffered from a chronic illness ever since service.

Significantly, the Board finds the most probative evidence of record to be the reports from the VA examiner, who, after reviewing the Veteran's complete service and post-service treatment reports, including examination reports pursuant to his claim of entitlement to SSDI, concluded that it was less likely than not that his major depression had been caused or aggravated by active service.    

In addition to the medical evidence, the Board has also considered the Veteran's assertions that he has an acquired psychiatric disorder that is related to service.  In this regard, the Court has repeatedly held that laypersons, such as the Veteran, are competent to report what they experience with their own senses.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As such, his reports are entitled to some probative weight.  
However, a layperson without medical training or experience is not competent to offer an opinion on complex medical issues, such as associating feelings of sadness with a specific underlying psychiatric disorder, or attributing a current mental disorder to active duty service over 30 years earlier.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Moreover, the Court has held that, even where a veteran has asserted a continuity of symptomatology since service, medical evidence is required to establish "a nexus between the continuous symptomatology and the current claimed condition ...."  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  As a result, while the Board has considered the contentions of the Veteran as to having a service-related acquired psychiatric disorder, the Board ultimately places more probative weight on the evidence of record, specifically the psychiatric evaluations performed by the VA examiner.

Accordingly, the Board concludes that the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on both a direct and presumptive basis.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See generally Gilbert, supra ; Ortiz, supra.


ORDER

Entitlement to service connection for Osgood-Schlatter's Disease is denied.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as major depression, is denied.


REMAND

The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

As discussed above, the Board previously remanded the Veteran's claims of entitlement to service connection for arthritis of the bilateral legs and knees, hypermobile flat feet and varicose veins, all claimed as secondary to Osgood-Schlatter's Disease, in order to obtain an opinion regarding whether any of the disorders were related to the Veteran's service on a direct or presumptive basis.  Unfortunately, review of the most recent October 2010 examination report shows that, while the VA examiner addressed the issue of whether the Veteran's disabilities were caused by his Osgood-Schlatter's Disease, he did not provide an opinion regarding whether either condition was directly related to service, or (in the case of degenerative joint disease) whether there was a basis to find that the condition had manifested to a compensable degree within the one-year presumptive period following service.  The Board concludes that another remand of these matters is warranted, even though such action will, regrettably, further delay an appellate decision on the claims.

In addition, with regard to the Veteran's claim of entitlement to service connection for hypermobile flat feet, review of the Board's June 2008 remand indicates that the Board specifically requested that the VA examiner state whether the Veteran's preexisting flat feet had increased in severity during service, and requested that if there was a measurable increase in severity, the examiner should provide an opinion regarding whether it was due to the natural progression of the disability.

Review of the Veteran's service treatment and personnel records reveals that he underwent a service enlistment examination on October 10, 1966, at which time, he was diagnosed with non-disqualifying, bilateral, second degree pes planus (aka, flat feet).  On September 22, 1967, a service medical board report concluded that he had preexisting, bilateral, fourth degree hypermobile flat feet, and that the condition had reached a disqualifying degree during service through the normal progression of the condition.  

In this regard, the Board notes that, because it may not rely on its own unsubstantiated conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  In the present case, as the service treatment reports show that the Veteran's bilateral hypermobile flat feet went from second degree non-disqualifying to fourth degree disqualifying in the course of just over 11 months, the Board finds that an opinion is needed to further address this measurable increase in severity of the disorder.

The Veteran must be advised of the importance of reporting to any VA examinations deemed necessary and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be returned to the clinician who performed the previous November 2008 and May 2010 lower extremity examinations for an addendum to his opinion.  The examiner should state whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that either the Veteran's arthritis of the legs and knees, flat feet or varicose veins began during, or are otherwise directly related to active duty service( to include whether any diagnosed lower extremity joint arthritis was present to a compensable degree within one year of separation from service).  Any and all opinions must be accompanied by a complete rationale.

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

 The examiner should review the Veteran's service treatment records, specifically his October 1966 service enlistment and September 1967 separation examination reports, as well as the September 1967 service medical board report.  The examiner must specifically state that these records have been reviewed.  The examiner is asked to specifically comment on the Veteran's bilateral pes planus, diagnosed as second degree and non-disqualifying at enlistment, and fourth degree and disqualifying at separation.  The examiner is asked to state whether it is at least as likely as not that the disorder was aggravated beyond the course of its natural progression during service, specifically taking into consideration the aforementioned medical findings at service enlistment and at separation.

If the examiner still concludes that the Veteran's preexisting flat feet were not aggravated during service beyond natural progression, he must specifically provide an explanation for such opinion that includes a medical basis/rationale for the finding. 

2.  If the examiner who performed the previous examinations is not available, the RO/AMC should schedule the Veteran for another examination to determine the etiology of his arthritis of the legs and knees, flat feet and varicose veins.  Any tests deemed necessary should be conducted.  The claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must state that the claims folder has been reviewed.  The examiner should elicit from the Veteran a complete history of his medical disorders and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  As to any disorder found, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is directly related to service, or is otherwise the result of service.  The examiner should also provide an opinion regarding whether it is at least as likely as not that the Veteran's bilateral, non-disqualifying, second degree pes planus diagnosed at enlistment, and subsequently diagnosed as fourth degree disqualifying pes planus at separation less than 12 months later, was aggravated beyond the course of its natural progression during service.

3.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


